8/17/2020              Case 1:20-cv-05770-JMF Document
                                                Professional 119-1
                                                             InformationFiled  08/19/20
                                                                        | John M. Abowd Page 1 of 15



John M. Abowd

   Home        Professional Information       Courses       Recent News        Special Materials




  Professional Information
                                                                                                       Search …                   SEARCH




                                                                                                       INSTITUTIONS
  [Updated July 27, 2020]

                                                                                                       U.S. Census Bureau
  CONTACT INFORMATION                                                                                  Cornell Economics
  U.S. Census Bureau
                                                                                                       Labor Dynamics Institute
  HQ 8H120 ATTN: Sara Sullivan
  4600 Silver Hill Road                                                                                NCRN node at Cornell
  Private delivery, physical location: Suitland, MD 20746                                              CISER
  USPS mail only: Washington, DC 20233
  Voice: +1.301.763.5880
                                                                                                       OTHER INFORMATION
  Fax: +1.301.763.8360
  Executive assistant Sara Sullivan: +1.301.763.5116
  E-mail: john.maron.abowd@census.gov                                                                  Google Scholar
                                                                                                       ORCID
  ILR School
                                                                                                       RePEC/Ideas
  USPS mail only (send private delivery service items to the address above):
  275 Ives Hall                                                                                        SSRN
  Cornell University
  Ithaca, New York 14853-3901
  Voice: +1.607.255.8024
  Assistant: +1.607.255.2744
  Fax: +1.607.255.4496
  E-mail: john.abowd@cornell.edu


  Webpage: https://blogs.cornell.edu/abowd/ or https://www.johnabowd.com


  Twitter: @john_abowd (opinions are my own)

  Short biography in PDF format



  CURRENT POSITIONS
  Chief Scientist and Associate Director for Research and Methodology, U. S. Census Bureau June 2016
  –

  Edmund Ezra Day Professor, Department of Economics, Cornell University, July 2011 – currently on
  leave


  Director, Labor Dynamics Institute, Cornell University, October 2011 – currently on leave

  Founding member and Professor of Information Science (by courtesy), Faculty of Computing and
  Information Science, July 2000 – currently on leave


  Professor of Statistics, September 2013 – currently on leave




https://blogs.cornell.edu/abowd/bio/                                                                                                   1/15
8/17/2020              Case 1:20-cv-05770-JMF Document
                                                Professional 119-1
                                                             InformationFiled  08/19/20
                                                                        | John M. Abowd Page 2 of 15
  Member of the Graduate Fields of Economics, Industrial and Labor Relations, Information
  Science, and Statistics

  Research Associate, National Bureau of Economic Research, 1050 Massachusetts Avenue,
  Cambridge, Massachusetts 02138, September 1983 – (on leave while serving at the U.S. Census
  Bureau)

  Research Af liate, Centre de Recherche en Economie et Statistique/INSEE, 15, bd Gabriel Péri,
  92245 Malakoff Cedex France, November 1997 –


  Research Fellow, IZA (Institute for the Study of Labor), P.O. Box 7240 D-53072 Bonn, Germany, June
  2002 –

  Research Fellow, IAB (Institut für Arbeitsmarkt-und Berufsforschung), Dienstgebäude
  Weddigenstraβe 20-22, 90478 Nürnberg, Germany, January 2013 –

  President and Principal, ACES-Research, LLC, john@aces-research.com, July 2007 –

  Editor, Journal of Privacy and Confidentiality Online journal



  PREVIOUS AND VISITING POSITIONS
  Distinguished Senior Research Fellow, United States Census Bureau, September 1998 – May 2016

  Associate Chair, Department of Economics, Cornell University, August 2015 – May 2016

  Visiting Professor, Center for Labor Economics, University of California-Berkeley, August 2014 – July
  2015

  Director of Graduate Studies, Economics, July 2010 – June 2014

  Professor of Economics and Econometrics, University of Notre Dame, January 2008 – May 2008.

  Director, Cornell Institute for Social and Economic Research (CISER), July 1999 – December 2007


  Associate Director, Cornell Theory Center (became Cornell University Center for Advanced
  Computing), September, 2006 – August 2007.

  Professor of Labor Economics, Cornell University, January 1990 – October 2001.


  Edmund Ezra Day Professor, School of Industrial and Labor Relations, November 2001 —

  Associate Director, Cornell Institute for Social and Economic Research (CISER), July, 1998 – June,
  1999.


  Chair, Department of Labor Economics, Cornell University, September, 1992 – June, 1998.

  Acting Director, CISER, January, 1998-June, 1998.

  Professeur invité, Laboratoire de Microéconomie Appliquée-Theorie Et Applications en
  Microéconomie et macroéconomie (LAMIA-TEAM), Université de Paris-I (Panthéon-Sorbonne), May
  1998.

  Consultant, Centre de Recherche en Economie et Statistique (CREST), Institut National de la
  Statistique et des Etudes Economiques (INSEE), February 1997.

  Professeur invité, ERMES (Equipe de Recherche sur les Marchés, l’Emploi et la Simulation) Université
  Panthéon-Assas (Paris II), October 1995 – July 1996 (part time).




https://blogs.cornell.edu/abowd/bio/                                                                      2/15
8/17/2020              Case 1:20-cv-05770-JMF Document
                                                Professional 119-1
                                                             InformationFiled  08/19/20
                                                                        | John M. Abowd Page 3 of 15
  Professor, Samuel Curtis Johnson Graduate School of Management, Cornell University (adjunct
  appointment), August 1987 – July 1995.

  Chercheur étranger, Institut National de la Statistique et des Etudes Economiques (INSEE), Paris,
  Department of Research, August 1991 – July 1992, January 1993, January 1994.

  Professeur visitant, HEC (Hautes Etudes Commerciales, Paris) Department of Finance and
  Economics, September 1991 – July 1992 and January 1993, December 1993 – January 1994.


  Professeur visitant, CREST (Centre de Recherche en Statistiqu et Economie, Paris), September 1991 –
  July 1992, July 1993.

  Associate Professor with tenure, Cornell University, August 1987 – December 1989.


  Research Associate, Industrial Relations Section, Department of Economics, Princeton University,
  September 1986 – August 1987.

  Visiting Associate Professor of Economics, Department of Economics, Massachusetts Institute of
  Technology, September 1985 – August 1986.

  Associate Professor of Econometrics and Industrial Relations, Graduate School of Business,
  University of Chicago, September 1982 – August 1986. Assistant Professor, September 1979 –
  August 1982. Visiting Assistant Professor, September 1978 – August 1979.


  Senior Study Director/Research Associate, NORC/Economics Research Center, 6030 Ellis Avenue,
  Chicago, Illinois 60637, September 1978 – August 1986.

  Academic Consultant, Centre for Labour Economics, London School of Economics, January 1979 –
  April 1979.

  Assistant Professor of Economics, Department of Economics, Princeton University, September 1977
  – August 1979 (on leave September 1978 – August 1979). Lecturer in Economics, September 1976 –
  August 1977.


  Associate Editor, Journal of Business and Economic Statistics, 1983 – 1989.

  Editorial Board, Journal of Applied Econometrics, 1987 – 1989.

  Associate Editor, Journal of Econometrics, 1987 – 1989.



  EDUCATION
  Ph.D. Department of Economics, University of Chicago, December 1977.
  Thesis: An Econometric Model of the U.S. Market for Higher Education

  M.A. Department of Economics, University of Chicago, March 1976.

  A.B. Department of Economics (with highest honors), University of Notre Dame, May 1973.



  LANGUAGES
  English (native), French



  HONORS AND FELLOWSHIPS
  Julius Shiskin Award, American Statistical Association, Business and Economic Statistics Section
  (2016)

  Cornell University, Graduate and Professional Student Assembly Award for Excellence in Teaching,
  Advising, and Mentoring (May 2015)

https://blogs.cornell.edu/abowd/bio/                                                                    3/15
8/17/2020              Case 1:20-cv-05770-JMF Document
                                                Professional 119-1
                                                             InformationFiled  08/19/20
                                                                        | John M. Abowd Page 4 of 15
  Fellow, Econometric Society (elected November 2014)


  Roger Herriot Award, American Statistical Association, Government and Social Statistics Sections
  (2014)

  Elected member, International Statistical Institute (March 2012)


  Council of Sections (2014-2016), Chair (2013) Business and Economic Statistics Section (Chair-elect
  2012), American Statistical Association

  President (2014-2015), Society of Labor Economists, President-elect (2013-2014), Vice President
  (2011-2013)


  Fellow, The American Statistical Association (elected August 2009)

  Fellow, Society of Labor Economists (elected November 2006)


  La bourse de haut niveau du Ministère de la Recherche et de la Technologie, fellowship for research at
  the Institut National de la Statistique et des Etudes Economiques (INSEE) awarded by the French
  Government, September 1991 – February 1992.


  National Institute of mental Health postdoctoral fellow at NORC, September 1978 – August 1980.


  National Institute of Mental Health pre-doctoral fellow at the University of Chicago, September 1973
  – June 1976.



  TEACHING EXPERIENCE
  Graduate:

  Microeconometrics using Linked Employer-Employee Data (CREST-ENSAE)
  Understanding Social and Economic Data (Cornell, co-instructor: Lars Vilhuber)
  Third-year Research Seminar I and II (Cornell)
  Seminar in Labor Economics I, II, and III (Cornell)
  Microéconometrie des Données Appariées (CREST-GENES, in French)
  Microéconomie et Microéconometrie du Travail (Université de Paris I, in French)
  Economie du Travail (Université de Paris II, in French)
  Economics of Compensation and Organization (Cornell)
  International Human Resource Management (Cornell)
  Corporate Finance (Hautes Etudes Commerciales, Paris)
  International Human Resource Management (HEC, Paris)
  Workshop in Labor Economics (Cornell)
  Economics of Collective Bargaining (Cornell)
  Executive Compensation (Cornell)
  Labor Economics (MIT)
  Labor and Public Policy (MIT)
  Applied Econometrics I, II (Chicago)
  Introduction to Industrial Relations (Chicago)
  Econometric Theory I (Chicago)
  Industrial Relations and International Business (Chicago)
  Workshop in Economics and Econometrics (Chicago)
  Econometric Analysis of Time Series (Princeton)
  Mathematics for Economists (Princeton)

  Undergraduate:

  Understanding Social and Economic Data (Cornell, co-instructor: Lars Vilhuber)
  Introductory Microeconomics (Cornell)
  Economics of Employee Bene ts (Cornell)
  Economics of Wages and Employment (Cornell)

https://blogs.cornell.edu/abowd/bio/                                                                       4/15
8/17/2020              Case 1:20-cv-05770-JMF Document
                                                Professional 119-1
                                                             InformationFiled  08/19/20
                                                                        | John M. Abowd Page 5 of 15
  Corporate Finance (Cornell)
  Introduction to Econometrics (Princeton)
  Microeconomics (Princeton)



  BIBLIOGRAPHY
  Books


       1. Abowd, John M. and Francis Kramarz (eds.) The Microeconometrics of Human Resource
          Management, special issue of Annales d’économie et de statistique 41/42 (Paris: ADRES,
          January/June 1996).
       2. Abowd, John M. and Richard B. Freeman (eds.) Immigration, Trade and the Labor
          Market (Chicago: University of Chicago Press for the National Bureau of Economic Research,
          1991).

  Articles


       1. McKinney, Kevin L., Andrew S. Green, Lars Vilhuber and John M. Abowd “Total Error and
          Variability Measures for the Quarterly Workforce Indicators and LEHD Origin-Destination
          Employment Statistics in OnTheMap” Journal of Survey Statistics and Methodology
          (forthcoming). [download arxiv preprint], supplemental online materials DOI:
          https://doi.org/10.5281/zenodo.3951670
       2. Abowd, John M., Ian M. Schmutte, William Sexton, and Lars Vilhuber “Why the Economics
          Profession Must Actively Participate in the Privacy Protection Debate,” American Economic
          Association: Papers and Proceedings, Vol. 109 (May 2019): 397-402,
          DOI:10.1257/pandp.20191106. [download preprint]
       3. Abowd, John M. and Ian M. Schmutte “An Economic Analysis of Privacy Protection and
          Statistical Accuracy as Social Choices,” American Economic Review, Vol. 109, No. 1 (January
          2019):171-202, DOI:10.1257/aer.20170627. [AER, ArXiv preprint, Replication information]
       4. Weinberg, Daniel H., John M. Abowd, Robert F. Belli, Noel Cressie, David C. Folch, Scott H.
          Holan, Margaret C. Levenstein, Kristen M. Olson, Jerome P. Reiter, Matthew D. Shapiro, Jolene
          Smyth, Leen-Kiat Soh, Bruce D. Spencer, Seth E. Spielman, Lars Vilhuber, and Christopher K.
          Wikle “Effects of a Government-Academic Partnership: Has the NSF-Census Bureau Research
          Network Helped Secure the Future of the Federal Statistical System?” Journal of Survey
          Statistics and Methodology (2018) DOI:10.1093/jssam/smy023. [download, open access]
          [download preprint]
       5. Abowd, John M., Ian M. Schmutte and Lars Vilhuber “Disclosure Limitation and Con dentiality
          Protection in Linked Data,” in A.Y. Chun, M. Larson, J. Reiter, and G. Durrant (eds.)
          Administrative Records for Survey Methodology (New York: Wiley, forthcoming). [download
          preprint]
       6. Abowd, John M., Kevin L. McKinney and Ian M. Schmutte “Modeling Endogenous Mobility in
          Earnings Determination,” Journal of Business and Economic Statistics Vol. 37, Issue 3
          (2019):405-418. DOI: 10.1080/07350015.2017.1356727. [download preprint] [JBES]
       7. Abowd, John M., Francis Kramarz, Sébastien Perez-Duarte, and Ian Schmutte “Sorting
          between and within Industries: A Testable Model of Assortative Matching,” Annals of
          Economics and Statistics 129 (March 2018): 1-32. NBER WP-20472. [download preprint]
          [programs] [data]
       8. Abowd, John M., Kevin L. McKinney and Nellie Zhao “Earnings Inequality and Mobility Trends
          in the United States: Nationally Representative Estimates from Longitudinally Linked
          Employer-Employee Data,” Journal of Labor Economics 36, S1 (January 2018):S183-S300 DOI:
          10.1086/694104. [download, not copyrighted] [download preprint]
       9. Abowd, John M. “How Will Statistical Agencies Operate When All Data Are Private?” Journal
          of Privacy and Con dentiality, Vol. 7, Issue 3, Article 1 (2017). [download, open journal]
      10. Haney, Samuel, Ashwin Machanavajjhala, John M. Abowd, Matthew Graham, Mark Kutzbach,
          and Lars Vilhuber “Utility Cost of Formal Privacy for Releasing National Employer-Employee
          Statistics,” ACM SIGMOD 2017, DOI: 10.1145/3035918.3035940. [download]
      11. Abowd, John M. and Kevin L. McKinney “Noise Infusion as a Con dentiality Protection
          Measure for Graph-based Statistics” Statistical Journal of the International Association for
          Of cial Statistics (2016) Vol. 32, No. 1, pp. 127-135, DOI: 10.3233/SJI-160958. [download
          article, open access] [download preprint]

https://blogs.cornell.edu/abowd/bio/                                                                      5/15
8/17/2020              Case 1:20-cv-05770-JMF Document
                                                Professional 119-1
                                                             InformationFiled  08/19/20
                                                                        | John M. Abowd Page 6 of 15
      12. Abowd, John M. and Ian Schmutte “Economic Analysis and Statistical Disclosure
         Limitation” Brookings Panel on Economic Activity (Spring 2015): 221-267. [download article
         and discussion, open access] [download preprint]
      13. Schneider, Matthew J. and John M. Abowd “A New Method for Protecting Interrelated Time
         Series with Bayesian Prior Distributions and Synthetic Data,” Journal of the Royal Statistical
         Society, Series A (2015) DOI:10.1111/rssa.12100. [download preprint]
      14. Lagoze, Carl, William C. Block, Jeremy Williams, Lars Vilhuber, and John M. Abowd “Data
         Management of Con dential Data.” International Journal of Digital Curation 8, no. 1 (2013):
         265–278. doi:10.2218/ijdc.v8i1.259. [download preprint]
      15. Abowd, John M. and Martha H. Stinson “Estimating Measurement Error in Annual Job
          Earnings: A Comparison of Survey and Administrative Data,” Review of Economics and
          Statistics, Vol. 95, No. 5 (December 2013): 1451-1467. doi:10.1162/REST_a_00352.
          [download, not copyrighted]
      16. Abowd, John M., Matthew J. Schneider and Lars Vilhuber “Differential Privacy Applications to
          Bayesian and Linear Mixed Model Estimation,” Journal of Privacy and Con dentiality: Vol. 5:
          Iss. 1 (2013): Article 4. [download, open access]
      17. Abowd, John M., Francis Kramarz, Paul Lengermann, Kevin L. McKinney, and Sébastien Roux
          “Persistent Inter-Industry Wage Differences: Rent Sharing and Opportunity Costs,” IZA
          Journal of Labor Economics, 2012, 1:7, doi:10.1186/2193-8997-1-7. [download, open access]
          [online Appendix]
      18. Abowd, John M., Lars Vilhuber and William Block “A Proposed Solution to the Archiving and
          Curation of Con dential Scienti c Inputs,” in J. Domingo-Ferrer and I. Tinnirello, eds., Privacy
          in Statistical Databases 2012, LNCS 7556, pp. 216–225, (2012). [download, open access]
      19. Abowd, John M. and Lars Vilhuber “Did the Housing Price Bubble Clobber Local Labor Markets
          When It Burst?” American Economic Review Papers and Proceedings Vol. 102, No. 3 (May
          2012): 589-93, doi:pdfplus/10.1257/aer.102.3.589. [download preprint] [online Appendix]
          [data Readme] [data]
      20. Abowd, John M., R. Kaj Gittings, Kevin L. McKinney, Bryce E. Stephens, Lars Vilhuber, and
          Simon Woodcock “Dynamically Consistent Noise Infusion and Partially Synthetic Data As
          Con dentiality Protection Measures for Related Time-series,” Federal Committee on
          Statistical Methodology, Of ce of Management and Budget, 2012 Research Conference
          Papers. [download, open access, cited on May 21, 2012] [download archival copy].
      21. Abowd, John M. and Matthew Schneider “An Application of Differentially Private Linear Mixed
          Modeling,” ICDMW, pp. 614-619, 2011 IEEE 11th International Conference on Data Mining
          Workshops, 2011. [download, open access]
      22. Kinney, Satkartar K. , Jerome P. Reiter, Arnold P. Reznek, Javier Miranda, Ron S. Jarmin, and
          John M. Abowd “Towards Unrestricted Public Use Business Micro-data: The Synthetic
          Longitudinal Business Database,” International Statistical Review, Vol. 79, No. 2 (December
          2011):362-84, doi:10.1111/j.1751-5823.2011.00153.x. [download, subscription required]
          [download preprint]
      23. Abowd, John M. and Lars Vilhuber “National Estimates of Gross Employment and Job Flows
          from the Quarterly Workforce Indicators with Demographic and Industry Detail,” Journal of
          Econometrics, Vol. 161 (March 2011): 82-99, doi: 10.1016/j.jeconom.2010.09.008. [download
          preprint] [data]
      24. Abowd, John M., Bryce Stephens, Lars Vilhuber, Fredrik Andersson, Kevin L. McKinney, Marc
          Roemer, and Simon Woodcock “The LEHD Infrastructure Files and the Creation of the
          Quarterly Workforce Indicators” in T. Dunne, J.B. Jensen and M.J. Roberts, eds., Producer
          Dynamics: New Evidence from Micro Data (Chicago: University of Chicago Press for the
          National Bureau of Economic Research, 2009), pp. 149-230. [download, not copyrighted]
          [archival copy]
      25. Abowd, John M., Kevin McKinney and Lars Vilhuber “The Link between Human Capital, Mass
          Layoffs, and Firm Deaths” in T. Dunne, J.B. Jensen and M.J. Roberts, eds., Producer Dynamics:
          New Evidence from Micro Data (Chicago: University of Chicago Press for the National Bureau
          of Economic Research, 2009), pp. 447-472. [download, not copyrighted] [archival copy]
      26. Abowd, John M. and Lars Vilhuber “How Protective are Synthetic Data,” in J. Domingo-Ferrer
          and Y. Saygun, eds., Privacy in Statistical Databases, (Berlin: Springer-Verlag, 2008), pp. 239-
          246. [download preprint]
      27. Abowd, John M., Francis Kramarz and Simon Woodcock “Econometric Analyses of Linked
          Employer-Employee Data,” in L. Mátyás and P. Sevestre, eds., The Econometrics of Panel
          Data (The Netherlands: Springer, 2008), pp. 727-760. [download preprint]

https://blogs.cornell.edu/abowd/bio/                                                                         6/15
8/17/2020              Case 1:20-cv-05770-JMF Document
                                                Professional 119-1
                                                             InformationFiled  08/19/20
                                                                        | John M. Abowd Page 7 of 15
      28. Abowd, John M., John Haltiwanger and Julia Lane “Wage Structure and Labor Mobility in the
         United States,” in E. P. Lazear and K. L. Shaw, eds., Wage Structure, Raises, and Mobility:
          International Comparisons of the Structure of Wages within and Across Firms (Chicago:
          University of Chicago Press for the National Bureau of Economic Research, 2008), pp. 81-100.
          [download] [download preprint]
      29. Machanavajjhala Ashwin, Daniel Kifer, John M. Abowd, Johannes Gehrke, and Lars Vilhuber
          “Privacy: Theory Meets Practice on the Map,” International Conference on Data Engineering
          (ICDE) 2008: 277-286, doi:10.1109/ICDE.2008.4497436. [download preprint])
      30. Abowd, John M. and Francis Kramarz “Human Capital and Worker Productivity: Direct
          Evidence from Linked Employer-Employee Data,” Annales d’Economie et de Statistique, No.
          79/80, (Juillet/Décembre 2005): 323-338. [download preprint]
      31. Torra, V. J.M. Abowd and J. Domingo-Ferrer “Using Mahalanobis Distance-Based Record
          Linkage for Disclosure Risk Assessment,” in J. Domingo-Ferrer and Luisa Franconi (eds.)
          Privacy in Statistical Databases (Berlin: Springer-Verlag, 2006), pp. 233-242. [download
          preprint]
      32. Abowd, John M., Francis Kramarz and Sébastien Roux “Wages, Mobility and Firm
          Performance: Advantages and Insights from Using Matched Worker-Firm Data,” Economic
          Journal, Vol. 116, (June 2006): F245–F285. [download preprint]
      33. Abowd, John M., Francis Kramarz and Sébastien Roux “Heterogeneity in Firms’ Wages and
          Mobility Policies,” in H. Bunzel, B.J. Christensen, G.R. Neumann and J-M. Robin, eds., Structural
          Models of Wage and Employment Dynamics, (Amsterdam: Elsevier Science, 2006), pp. 237-
          268. [download preprint]
      34. Abowd, John M. and Lars Vilhuber “The Sensitivity of Economic Statistics to Coding Errors in
          Personal Identi ers,” Journal of Business and Economics Statistics, Vol. 23, No. 2 (April 2005):
          133-152, JBES Joint Statistical Meetingsinvited paper with discussion and “Rejoinder” (April
          2005): 162-165. [download preprint].
      35. Abowd, John M., John Haltiwanger, Ron Jarmin, Julia Lane, Paul Lengermann, Kristin McCue,
          Kevin McKinney, and Kristin Sandusky “The Relation among Human Capital, Productivity and
          Market Value: Building Up from Micro Evidence,” in Measuring Capital in the New Economy, C.
          Corrado, J. Haltiwanger, and D. Sichel (eds.), (Chicago: University of Chicago Press for the
          NBER, 2005), Chapter 5, pp. 153-198. [download, not copyrighted] [download preprint]
      36. Abowd, John M. and Simon Woodcock “Multiply-Imputing Con dential Characteristics and
          File Links in Longitudinal Linked Data,” in J. Domingo-Ferrer and V. Torra (eds.) Privacy in
          Statistical Databases (Berlin: Springer-Verlag, 2004), pp. 290-297. [download preprint]
      37. Abowd, John M., John Haltiwanger and Julia Lane “Integrated Longitudinal Employee-
          Employer Data for the United States,” American Economic Review Papers and Proceedings,
          Vol. 94, No. 2 (May 2004): 224-229. [download preprint]
      38. Abowd, John M. and Julia Lane “New Approaches to Con dentiality Protection: Synthetic
          Data, Remote Access and Research Data Centers,” in J. Domingo-Ferrer and V. Torra
          (eds.) Privacy in Statistical Databases (Berlin: Springer-Verlag, 2004), pp. 282-289. [download
          preprint]
      39. Abowd, John M. and Francis Kramarz “The Costs of Hiring and Separations,” Labour
          Economics, Vol. 10, Issue 5 (October 2003): 499-530. [download preprint]
      40. Abowd, John M. “Unlocking the Information in Integrated Social Data,” New Zealand Economic
          Papers, 0077-9954, Vol. 36, No. 1 (June 2002): 9-31.[download preprint]
      41. Abowd, John M. and Orley Ashenfelter “Using Price Indices and Sale Rates to Assess Short Run
          Changes in the Market for Impressionist and Contemporary Paintings” in The Economics of Art
          Auctions, G. Mosetto and M. Vecco (eds.), (Milan: F. Angeli Press, 2002). [download preprint]
          [access book]
      42. Abowd, John M. and Simon Woodcock “Disclosure Limitation in Longitudinal Linked Data,”
          in Con dentiality, Disclosure and Data Access: Theory and Practical Applications for Statistical
          Agencies, P. Doyle, J. Lane, J. Theeuwes, and L. Zayatz (eds.), (Amsterdam: North Holland,
          2001), 215-277. [download preprint]
      43. Abowd, John M., Bruno Crépon and Francis Kramarz “Moment Estimation with Attrition: An
          Application to Economic Models,” Journal of the American Statistical Association, 96, No. 456
          (December 2001): 1223-1231. [download preprint]
      44. Abowd, John M., Francis Kramarz, David Margolis, and Kenneth Troske “The Relative
          Importance of Employer and Employee Effects on Compensation: A Comparison of France and
          the United States,” Journal of the Japanese and International Economies. Vol. 15, No. 4,
          (December 2001): 419-436. [download preprint]

https://blogs.cornell.edu/abowd/bio/                                                                          7/15
8/17/2020              Case 1:20-cv-05770-JMF Document
                                                Professional 119-1
                                                             InformationFiled  08/19/20
                                                                        | John M. Abowd Page 8 of 15
      45. Abowd, John M. Julia Lane and Ronald Prevost “Design and Conceptual Issues in Realizing
         Analytical Enhancements through Data Linkages of Employer and Employee Data” in
         the Proceedings of the Federal Committee on Statistical Methodology, November 2000.
          [download preprint]
      46. Abowd, John M., Francis Kramarz, David Margolis and Kenneth Troske “Politiques salariales et
         performances des entreprises : une comparaison France/Etats-Unis,” Economie et Statistique,
         No. 332-333 (2000): 27-38. [Corporate Wage Policies and Performances: Comparing France
         with the United States] [download preprint]
      47. Abowd, John M. and David Kaplan “Executive Compensation: Six Questions That Need
         Answering,” Journal of Economic Perspectives, 13 (1999): 145-168. [Preprint and
         supplementary materials available at http://hdl.handle.net/1813/56585]
      48. Abowd, John M., Patrick Corbel and Francis Kramarz “The Entry and Exit of Workers and the
         Growth of Employment: An Analysis of French Establishments” Review of Economics and
          Statistics, 81(2), (May 1999): 170-187. [download preprint]
      49. Abowd, John M. and Francis Kramarz “Econometric Analysis of Linked Employer-Employee
         Data,” Labour Economics, 6(March 1999): 53-74. [download preprint]
      50. Abowd, John M., Hampton Finer and Francis Kramarz “Individual and Firm Heterogeneity in
         Compensation: An Analysis of Matched Longitudinal Employer-Employee Data for the State of
         Washington” in J. Haltiwanger et al. (eds.) The Creation and Analysis of Employer-Employee
         Matched Data, (Amsterdam: North Holland, 1999), pp. 3-24. [download preprint]
      51. Abowd, John M. and Francis Kramarz “The Analysis of Labor Markets Using Matched
         Employer-Employee Data,” in O. Ashenfelter and D. Card (eds.) Handbook of Labor Economics,
         Volume 3(B), Chapter 40 (Amsterdam: North Holland, 1999), pp. 2629-2710. [download
          preprint]
      52. Abowd, John M. Francis Kramarz and David Margolis “High Wage Workers and High Wage
         Firms,” Econometrica, 67(2) (March 1999): 251-333. [download preprint]
      53. Abowd, John M. Francis Kramarz, Thomas Lemieux, and David Margolis “Minimum Wages and
         Youth Employment in France and the United States,” in D. Blanch ower and R. Freeman
         (eds.) Youth Employment and Joblessness in Advanced Countries (Chicago: University of
         Chicago Press, 1999), pp. 427-472. [download] [download preprint]
      54. Abowd, John M. and Francis Kramarz “Internal and External Labor Markets: An Analysis of
         Matched Longitudinal Employer-Employee Data” in J. Haltiwanger, M. Manser, and R. Topel
         (eds.) Labor Statistics and Measurement Issues (Chicago: University of Chicago Press, 1998),
          pp. 357-370. [download] [download preprint]
      55. Abowd, John M., Francis Kramarz, David Margolis and Kenneth Troske “The Relative
         Importance of Employer and Employee Effects on Compensation: A Comparison of France and
         the United States,” in Comparaisons internationales de salaires (Paris: Ministère du travail et
         des affaires sociales and INSEE, 1996), pp. 315-327.
      56. Abowd, John M. and Laurence Allain “Compensation Structure and Product Market
         Competition,” Annales d’économie et de statistique, (January/June 1996, No. 41/42): 207-217.
         [download preprint]
      57. Abowd, John M., Francis Kramarz and Antoine Moreau “Product Quality and Worker
         Quality,” Annales d’économie et de statistique, (January/June 1996, No. 41/42): 300-322.
          [download]
      58. Abowd, John M. and Francis Kramarz “The Microeconometrics of Human Resource
         Management: International Studies of Firm Practices, Introduction and Overview,” Annales
         d’économie et de statistique, (January/June 1996, No. 41/42): 1-9 (French), 11-19 (English).
      59. Abowd, John M. and Francis Kramarz “Les Politiques Salariales : Individus et Entreprises”
         (Compensation Policies: Individuals and Firms), Revue Economique 47 (May 1996): 611-622.
         [download preprint]
      60. Abowd, John M. and Francis Kramarz “The Economic Analysis of Compensation Systems:
         Collective and Individual” in Norman Bowes and Alex Grey, eds. Job Creation and Loss:
         Analysis, Policy and Data Development (Paris: OECD, 1996), pp. 47-54.
      61. Abowd, John M. and Michael Bognanno “International Differences in Executive and
          Managerial Compensation” in R.B. Freeman and L. Katz, eds. Differences and Changes in Wage
         Structures (Chicago: NBER, 1995), pp. 67-103. [download]
      62. Abowd, John M. and Thomas Lemieux “The Effects of Product Market Competition on
         Collective Bargaining Agreements: The Case of Foreign Competition in Canada,” Quarterly
         Journal of Economics 108 (November 1993): 983-1014.



https://blogs.cornell.edu/abowd/bio/                                                                       8/15
8/17/2020              Case 1:20-cv-05770-JMF Document
                                                Professional 119-1
                                                             InformationFiled  08/19/20
                                                                        | John M. Abowd Page 9 of 15
      63. Abowd, John M. and Francis Kramarz “A Test of Negotiation and Incentive Compensation
         Models Using Longitudinal French Enterprise Data,” in J.C. van Ours, G.A. Pfann and G. Ridder,
         eds. Labour Demand and Equilibrium Wage Formation Contributions to Economic Analysis
         (Amsterdam: North-Holland, 1993), pp. 111-46. [download preprint]
      64. Abowd, John M. and Richard B. Freeman “Introduction and Summary” in J.M. Abowd and R.B.
         Freeman, eds. Immigration, Trade and the Labor Market (Chicago: NBER, 1991), pp. 1-25.
         [download]
      65. Abowd, John M. and Thomas Lemieux “The Effects of International Competition on Collective
         Bargaining Outcomes: A Comparison of the United States and Canada,” in J.M. Abowd and R.B.
         Freeman, eds. Immigration, Trade and the Labor Market (Chicago: NBER, 1991), pp. 343-67.
         [download]
      66. Abowd, John M. “The NBER Trade and Immigration Data Files,” in J.M. Abowd and R.B.
         Freeman, eds. Immigration, Trade and the Labor Market (Chicago: NBER, 1991), pp. 407-21.
         [download]
      67. Abowd, John M. “Does Performance-based Compensation Affect Corporate
         Performance?” Industrial and Labor Relations Review 43:3 (February 1990): 52S-73S.
         Reprinted in Do Compensation Policies Matter? R.G. Ehrenberg, ed. (Ithaca, NY: ILR Press,
         1990), pp. 52-73.
      68. Abowd, John M., George Milkovich and John Hannon “The Effects of Human Resource
         Management Decisions on Shareholder Value,” Industrial and Labor Relations Review 43:3
         (February 1990): 203S-236S. Reprinted in Do Compensation Policies Matter? R.G. Ehrenberg,
         ed. (Ithaca, NY: ILR Press, 1990), pp. 203-236.
      69. Abowd, John M. “The Effect of Wage Bargains on the Stock Market Value of the
         Firm,” American Economic Review 79:4 (September 1989): 774-800. (working paper title:
         “Collective Bargaining and the Division of the Value of the Enterprise.”)
      70. Abowd, John M. and Joseph Tracy “Market Structure, Strike Activity, and Union Wage
         Settlements,” Industrial Relations 57:2 (Spring 1989): 227-50.
      71. Abowd, John M. and David Card “On the Covariance Structure of Earnings and Hours
         Changes,” Econometrica 57:2 (March, 1989): 411-45.
      72. Vroman, Wayne and John M. Abowd “Disaggregated Wage Developments,” Brookings Papers
          on Economic Activity (1:1988): 313-46.
      73. Abowd, John M. and David Card “Intertemporal Labor Supply and Long Term Employment
         Contracts,” American Economic Review 77:1 (March 1987): 50-68.
      74. Abowd, John M. “New Development in Longitudinal Data Collection for Labor Market
         Analysis: Collective Bargaining Data,” American Statistical Association 1985 Proceedings of
         the Business and Economic Statistics Section (Washington, DC: ASA, 1985). (invited paper)
      75. Abowd, John M. and Arnold Zellner “Estimating Gross Labor Force Flows,” Journal of Business
         and Economic Statistics 3 (July 1985): 254-283.
      76. Abowd, John M. and Arnold Zellner “Application of Adjustment Techniques to U.S. Gross Flow
         Data,” Gross Flows in Labor Force Statistics, edited by Paul Flaim and Carma Hogue, Bureau of
         the Census/Bureau of Labor Statistics Conference Volume (Washington, DC: GPO, 1985).
      77. Abowd, John M. and Mark Killingsworth “Employment, Wages, and Earnings of Hispanics in the
         Federal and Nonfederal Sectors: Methodological Issues and Their Empirical Consequences,”
         in Hispanics in the U.S. Economy, edited by G. Borjas and M. Tienda (New York: Academic
         Press, 1985), pp. 77-125.
      78. Abowd, John M. “Economic and Statistical Analysis of Discrimination in Job
         Assignment,” Industrial Relations Research Association Proceedings of the Thirty-Sixth Annual
         Meetings (Madison, WI: IRRA, 1984), pp. 34-47. (invited paper)
      79. Abowd, John M. and Mark Killingsworth “Do Minority/White Unemployment Differences
          Really Exist,” Journal of Business and Economic Statistics 2 (January 1984): 64-72.
      80. Abowd, John M. and Arnold Zellner “Estimating Gross Labor Force Flows,” American Statistical
          Association 1983 Proceedings of the Business and Economic Statistics Section (Washington,
          DC: ASA, 1983), pp. 162-67.
      81. Abowd, John M. and Mark Killingsworth “Sex Discrimination, Atrophy and the Male-Female
          Wage Differential,” Industrial Relations 22 (Fall 1983): 387-402.
      82. Abowd, John M. and Henry S. Farber “Job Queues and the Union Status of Workers,” Industrial
          and Labor Relations Review 35 (April 1982): 354-67. [download]
      83. Abowd, John M. and Orley Ashenfelter “Anticipated Unemployment, Temporary Layoffs and
          Compensating Wage Differentials,” in Studies in Labor Markets, edited by S. Rosen (Chicago:
          University of Chicago Press for the NBER, 1981), pp. 141-170. [download]

https://blogs.cornell.edu/abowd/bio/                                                                      9/15
8/17/2020             Case 1:20-cv-05770-JMF Document
                                               Professional119-1
                                                            InformationFiled
                                                                        | John 08/19/20
                                                                               M. Abowd Page 10 of 15
      84. Abowd, John M. “An Econometric Model of Higher Education,” in Managing Higher Education:
          Economic Perspectives, A Monograph of the Center for the Management of Public and
          Nonpro t Enterprises (Chicago: University of Chicago Press, 1981), pp. 1-56.
      85. Mulvey, Charles and John M. Abowd “Estimating the Union/Nonunion Wage Differential: A
          Statistical Issue,” Economica, 47 (February 1980): 73-79.
      86. Abowd, John M. and T. James Trussell “Teenage Mothers, Labor Force Participation, and Wage
          Rates,” Canadian Studies in Population (1980): 33-48.


  Monographs


       1. Abowd, John M., Martha H. Stinson and Gary Benedetto Final Report to the Social Security
          Administration on the SIPP/SSA/IRS Public Use File Project, November 2006. [download
          archival copy and Excel tables at http://hdl.handle.net/1813/43929]
       2. Abowd, John M. and Michael Bognanno “The Center for Advanced Human Resource Studies
          Managerial Compensation Database: User’s Guide,” March 1991.
       3. Abowd, John M. and Michael Bognanno “The Center for Advanced Human Resource Studies
          Managerial Compensation Database: Technical Guide,” March 1991.
       4. Abowd, John M. An Econometric Model of the U.S. Market for Higher Education (New York:
          Garland Press, 1984).
       5. Abowd, John M. and Mark Killingsworth “Employment, Wages, and Earnings of Hispanics in the
          federal and Nonfederal Sectors,” in Hispanics in the Labor Force: A Conference Report, edited
          by G. Borjas and M. Tienda. Final Report to the National Employment Policy Commission
          (Washington, DC: GPO, 1982).
       6. Abowd, John M. “Program Evaluation: New Panel Data Methods for Evaluating Training
          Effects,” in Program Evaluation Final Report to the U.S. Department of Labor (Contract No. 23-
          17-80-01) (Washington, DC: NTIS, 1983).
       7. Abowd, John M. and Mark Killingsworth “Employment, Wages, and Earnings of Hispanics in the
          federal and Nonfederal Sectors,” in Hispanics in the Labor Force: A Conference Report, edited
          by G. Borjas and M. Tienda. Final Report to the National Employment Policy Commission
          (Washington, DC: GPO, 1982).
       8. Abowd, John M. “Minority Unemployment, Compensating Differentials and the Effectiveness
          of the EEOC,” in Issues in Minority and Youth Unemployment nal Report to the U.S.
          Department of Labor (Contract No. 20-17-80-44) (Washington, DC: NTIS, 1982)
       9. Abowd, John M. and Mark Killingsworth “Structural Models of the Effects of Minimum Wages
          on Employment by Age Groups,” Final Report of the Minimum Wage Study Commission,
          Volume 5 (Washington, DC: GPO, 1981).
      10. Abowd, John M. and Mark Killingsworth “An Analysis of Hispanic Employment, Earnings and
          Wages with Special Reference to Puerto Ricans,” Final Report to the U.S. Department of
          Labor(Grant 21-36-78-61) (Washington, DC: NTIS, 1981).

  Miscellany


       1. Abowd, John M., Ian M. Schmutte, William Sexton, and Lars Vilhuber, Introductory Readings in
         Formal Privacy for Economists (May 8, 2019, updated regularly). [read, download]
       2. Abowd, John M., “The Census Bureau Tries to Be a Good Data Steward in the 21st Century”
          International Conference on Machine Learning (ICML) 2019 keynote address. [video, start at
         minute 18:00] [slides]
       3. Gar nkel, Simson L., John M. Abowd, and Christian Martindale, “Understanding Database
         Reconstruction Attacks on Public Data,” ACMQueue, Vol. 16, No. 5 (September/October
         2018): 28-53. [download, not copyrighted]
       4. Gar nkel, Simson L., John M. Abowd and Sarah Powazek “Issues Encountered Deploying
         Differential Privacy,” WPES’18 Proceedings of the 2018 Workshop on Privacy in the Electronic
          Society, Ontario, CA (October 2018): 133-137, DOI:10.1145/3267323.3268949. [ArXiv
          preprint]
       5. Abowd, John M. “The U.S. Census Bureau Adopts Differential Privacy,” KDD ’18 Proceedings of
          the 24th ACM SIGKDD International Conference on Knowledge Discovery & Data Mining,
          London, UK (August 2018): 2867, DOI:10.1145/3219819.3226070. [download, subscription
          required], [archival copy] [video]
       6. Abowd, John M., Lorenzo Alvisi, Cynthia Dwork, Sampath Kannan, Ashwin Machanavajjhala,
          and Jerome Reiter “Privacy-Preserving Data Analysis for Federal Statistical Agencies,”

https://blogs.cornell.edu/abowd/bio/                                                                       10/15
8/17/2020             Case 1:20-cv-05770-JMF Document
                                               Professional119-1
                                                            InformationFiled
                                                                        | John 08/19/20
                                                                               M. Abowd Page 11 of 15
         Computing Community Consortium White Papers (January 2017). [CCC white paper archive;
         ArXiv preprint]
       7. Abowd, John M. “Why Statistical Agencies Need to Take Privacy-loss Budgets Seriously, and
         What It Means When They Do,” presented to the Federal Committee on Statistical
         Methodology, Policy Conference, December 7-8, 2016. [download]
       8. Vilhuber, Lars, John M. Abowd and Jerome P. Reiter “Synthetic Establishment Microdata
         around the World,” Statistical Journal of the International Association for Of cial Statistics,
         Vol. 32 (2016): 65-68. [download, open access] [download preprint]
       9. Abowd, John M. “Synthetic Establishment Data: Origins and Introduction to Current
         Research,” Statistical Journal of the International Association for Of cial Statistics, Vol. 30, No.
          2 (Summer 2014): 113-115. [download, subscription required] [download preprint]
      10. Benedetto, Gary, Martha H. Stinson and John M. Abowd “The Creation and Use of the SIPP
         Synthetic Beta,” U.S. Census Bureau Technical Paper (April 2013). [download]
      11. Abowd, John M. and Lars Vilhuber “Science, Con dentiality, and the Public Interest,” Chance,
         Vol. 24, No. 3 (Fall 2011): 58-62. [download]
      12. Abowd, John M. “OnTheMap: Block-level Job Estimates Based on Longitudinally Integrated
         Employer-Employee Micro-data,” Association of Public Data Users Newsletter Vol. 33, No. 2
         (March/April 2010): 10-19. [download]
      13. Abowd, John M. Kobbi Nissim and Chris Skinner “First Issue Editorial” Journal of Privacy and
         Con dentiality, Vol. 1, No. 1 (2009): 1-6. [download]
      14. Abowd, John M. “Comments on “Regional difference-in-differences in France using the
          German annexation of Alsace-Moselle in 1870-1918” by Matthieu Chemin and Etienne
         Wasmer” NBER International Seminar on Macroeconomics (2008): 306-309. [download]
      15. Abowd, John M. and Julia Lane “The Economics of Data Con dentiality,” ICP Bulletin, Volume
         4, No. 2 (August 2007):18-21. [download preprint]
      16. Abowd, John M. “Rapporteur comments: International Symposium on Linked Employer-
         Employee Data, Econometric Issues” Monthly Labor Review 121:7 (July, 1998): 52-53.
      17. Abowd, John M. “Discussion of ‘How much do immigration and trade affect labor market
         outcomes’ by Geroge J. Borjas, Richard B. Freeman and Lawrence F. Katz.” Brookings Papers in
         Economic Activity (1997:I): 76-82.
      18. Abowd, John M. “Discussion of Gross Worker and Job Flows in Europe by M. Burda and C.
          Wyplosz.” European Economic Review (1994): 1316-1320.
      19. Abowd, John M. “Discussion of ‘The Quality Dimension in Army Retention’ by Charles Brown.”
         in A. Meltzer (ed.) The Carnegie-Rochester Conference on Public Policy 33 (1990).
      20. Abowd, John M. “Immigration, Trade, and Labor Markets in Australia and Canada,”
         in Immigration, Trade, and the Labor Market, edited by R.B. Freeman (Cambridge, Mass: NBER,
         1988), pp. 29-34.
      21. Abowd, John M. “Discussion of ‘Public Sector Union Growth and Bargaining Laws: A
         Proportional Hazards Approach with Time-Varying Treatments’ by c. Ichniowski.” in Public
          Sector Unionism, edited by R. Freeman (Chicago: University of Chicago Press for the NBER,
          1988).
      22. Abowd, John M., Ross Stolzenberg and Roseann Giarusso “Abandoning the Myth of the
          Modern MBA Student,” Selections The Magazine of the Graduate Management Admission
          Council (Autumn 1986): 9-21.
      23. Abowd, John M., Brent Moulton and Arnold Zellner “The Bayesian Regression Analysis
          Package: BRAP User’s Manual Version 2.0,” H.G.B. Alexander Research Foundation, Graduate
          School of Business, University of Chicago, 1985.
      24. Abowd, John M. and Mark R. Killingsworth “The Minimum Wage Law Winners and Losers,” The
          Wall Street Journal (August 1981).

  Working and Unpublished Papers

       1. Abowd, John M., Ian M. Schmutte, William Sexton, and Lars Vilhuber “Suboptimal Provision of
         Privacy and Statistical Accuracy When They are Public Goods,” (June 2019). [download
         preprint]
       2. Abowd, John M., Joelle Abramowitz, Margaret C. Levenstein, Kristin McCue, Dhiren Patki,
         Trivellore Raghunathan, Ann M. Rodgers, Matthew D. Shapiro, Nada Wasi, 2019. “Optimal
         Probabilistic Record Linkage: Best Practice for Linking Employers in Survey and Administrative
         Data,” Working Papers 19-08, Center for Economic Studies, U.S. Census Bureau, handle:
         RePEc:cen:wpaper:19-08. [download preprint]

https://blogs.cornell.edu/abowd/bio/                                                                            11/15
8/17/2020             Case 1:20-cv-05770-JMF Document
                                               Professional119-1
                                                            InformationFiled
                                                                        | John 08/19/20
                                                                               M. Abowd Page 12 of 15
       3. McKinney, Kevin L. Andrew Green, Lars Vilhuber, and John M. Abowd “Total Error and
         Variability Measures with Integrated Disclosure Limitation for Quarterly Workforce
         Indicators and LEHD Origin Destination Employment Statistics in On The Map” (December
         2017). [download preprint]
       4. Abowd, John M. and Ian Schmutte “Revisiting the Economics of Privacy: Population Statistics
         and Con dentiality Protection as Public Goods” (April 2017). [download preprint].
       5. Abowd, John M. “Where Have All the (Good) Jobs Gone? (May 2014) Society of Labor
          Economists Presidential Address. [download preprint] [accompanying audio]
       6. Abowd, John M., John Haltiwanger, Julia Lane, Kevin McKinney and Kristin Sandusky
         “Technology and Skill: An Analysis of Within and Between Firm Differences” (March 2007)
         NBER WP-13043. [download preprint]
       7. Abowd, John M., Francis Kramarz, David N. Margolis, and Thomas Philippon “Minimum Wages
         and Employment in France and the United States” (February 2006). [archival download]
       8. Abowd, John M., Paul Lengermann and Kevin L. McKinney “The Measurement of Human
         Capital in the U.S. Economy,” (March 2003) [download Census, cited on September 1, 2015]
         [archival download]
       9. Abowd, John M., Robert Creecy and Francis Kramarz “Computing Person and Firm Effects
         Using Linked Longitudinal Employer-Employee Data,” (March 2002). [download Census, cited
         on September 1, 2015] [archival download] [Fortran source] [Support les] [VirtualRDC
         archive]


  MAJOR GRANTS AND RESEARCH CONTRACTS

       1. Associate Director for Research and Methodology and Chief Scientist U.S. Census Bureau,
         Intergovernmental Personnel Act (IPA) with Cornell University, June 1, 2016—May 31, 2020.
       2. Research and Methodology Support Services, U.S. Census Bureau contract with Cornell
         University, June 1, 2015—May 31, 2016, $268,897.
       3. The Economics of Socially Ef cient Privacy and Con dentiality Management for Statistical
         Agencies, Alfred P. Sloan Foundation awarded to Cornell University, April 1, 2015—March 31,
         2019, $535,970. (co-PIs Lars Vilhuber and Ian Schmutte)
       4. RCN: Coordination of the NSF-Census Research Network, National Science Foundation
         SES 1237602 awarded to the National Institute of Statistical Sciences, July 15, 2012—June 30,
         2017, transferred to Cornell University, September 2014, $748,577. (PI Lars Vilhuber, other
         co-PIs Alan Karr, Jerome Reiter)
       5. NCRN-MN: Cornell Census-NSF Research Node: Integrated Research Support, Training and
         Data Documentation, National Science Foundation Grant SES 1131848 awarded to Cornell
         University, October 1, 2011—September 30, 2016, $2,999,614. (with William Block, Ping Li,
         and Lars Vilhuber)
       6. A Census-Enhanced Health and Retirement Study: A Proposal to Create and Analyze an HRS
         Dataset Enhanced with Characteristics of Employers, Alfred P. Sloan Foundation grant
         awarded to the Institute for Social Research, University of Michigan with a subcontract to
         Cornell University, September 1, 2011—August 31, 2016, Cornell component $349,608. (PI:
         Margaret Levenstein; other co-PIs: Matthew Shapiro, Kristin McCue and David Weir)
       7. Synthetic Data User Testing and Dissemination, National Science Foundation Grant
         SES 1042181 awarded to Cornell University, September 15, 2010 to September 14, 2013,
         $197,170. (Co-PI Lars Vilhuber)
       8. CDI-Type II: Collaborative Research: Integrating Statistical and Computational Approaches to
         Privacy, National Science Foundation Grant BCS 0941226 awarded to Cornell University,
         September 1, 2010—August 31, 2014, $409,296. (Other PIs: Aleksandra B Slavkovic, Stephen
         E. Fienberg, Sofya Raskhodnikova, and Adam Smith)
       9. TC:Large: Collaborative Research: Practical Privacy: Metrics and Methods for Protecting
         Record-level and Relational Data, National Science Foundation Grant TC 1012593 awarded to
         Cornell University, July 15, 2010 to July 14, 2015, $1,326,660. (Other PIs: Johannes Gehrke,
         Gerome Miklau, and Jerome Reiter)
      10. The Longitudinal Employer-Household Dynamics Program, U.S. Bureau of the Census,
         Interagency Personnel Act (IPA) with Cornell University, September 18, 1998 – September 17,
         2000, $260,000; renewed September 14, 2000—September 13, 2002, $320,000; contract
         renewed as consultant September 14, 2002—September 13, 2003 ($120,000); renewed as IPA
         September 15, 2003 – September 14, 2005 ($384,590); renewed as IPA September 15, 2005—
         September 14, 2007 ($425,215); new September 15, 2008—September 14, 2010 (497,897);

https://blogs.cornell.edu/abowd/bio/                                                                     12/15
8/17/2020              Case 1:20-cv-05770-JMF Document
                                                Professional119-1
                                                             InformationFiled
                                                                         | John 08/19/20
                                                                                M. Abowd Page 13 of 15
         renewed September 15, 2010—September 14, 2012 (532,893); continued as a contract with
         ACES-Research, LLC (September 17, 2012–September 16, 2013); re-established as IPA
         October 1, 2013—September 30, 2014 ($231,757); re-established as IPA November 14, 2014
         —May 31, 2015 ($229,095).
      11. Social Science Gateway to TeraGrid, National Science Foundation Grant SES 0922005
         awarded to Cornell University, July 1, 2009 to June 30, 2012, $393,523. (Co-PI Lars
          Vihuber) [Cornell Chronicle Article] [ILR News Release]
      12. Joint NSF-Census-IRS Workshop on Synthetic Data and Con dentiality Protection, July 2009
         Washington, DC, National Science Foundation Grant SES 0922494 awarded to Cornell
         University, July 1, 2009 to June 30, 2010, $18,480. (Co-PIs Lars Vilhuber, Jerome Reiter, and
         Ron Jarmin)
      13. The Economics of Mass Layoffs: Displaced Workers, Displacing Firms, Causes and
         Consequences, National Science Foundation Grant SES-0820349 awarded to Cornell
         University, October 1, 2008 to September 30, 2010, $245,950. (Co-PI Lars Vilhuber)
      14. LEHD Developmental and Con dentiality Research, Census Bureau Contract to Abt
         Associates with subcontract awarded to Cornell University, August 1, 2007 to September 30,
         2008, $358,270.
      15. CT-T: Collaborative Research: Preserving Utility While Ensuring Privacy for Linked Data,
         National Science Foundation Grant CNS-0627680 awarded to Cornell University, September
         5, 2006 to August 31, 2009, $488,950. (PI Johannes Gehrke)
      16. LEHD Con dentiality Research, Census Bureau Contract to Abt Associates with subcontract
         awarded to Cornell University, October 1, 2004 to September 30, 2005, $230,155.
      17. ITR-(ECS+ASE)-(dmc+int): Info Tech Challenges for Secure Access to Con dential Social
         Science Data, National Science Foundation Grant SES-0427889 awarded to Cornell University,
         October 1, 2004 to September 30, 2007, $2,938,000. (Co-PIs Matthew D. Shapiro, Ronald
         Jarmin, Stephen F. Roehrig, and Trivellore Raghunathan) [Cornell Chronicle article]
      18. EITM: Developing the Tools to Understand Human Performance: An Empirical Infrastructure
          to Foster Research Collaboration, National Science Foundation Grant SES-0339191 awarded
         to Cornell University, October 1, 2004 to September 30, 2007, $337,455 (Co-PIs John
         Haltiwanger and Ron Jarmin)
      19. The New York Research Data Center, National Science Foundation Grant SES-0322902
         awarded to the NBER, August 1, 2003 to July 31, 2004, $300,000. (PI Neil G. Bennett, Other
         co-PIs Bart Hobijn, Erica L. Groshen, Robert E. Lipsey)
      20. Workshop on Con dentiality Research, National Science Foundation Grant SES-0328395
         awarded to the Urban Institute, June 1, 2003 – May 31, 2004, $43,602. (Co-PI Julia Lane)
      21. Firms, Workers and Workforce Quality: Implications for Earnings Inequality and Economic
         Growth, Alfred P. Sloan Foundation Grant 22319-000-00 awarded to the Urban Institute,
         January 2003—January 2006, $1,400,000. (Co-PIs John Haltiwanger, Julia Lane, J. Bradford
         Jensen, Fredrick Knickerbocker, and Ronald Prevost)
      22. The Demand for Older Workers: Using Linked Employer-Employee Data for Aging Research,
         National Institute on Aging, R01-AG18854-01 to Cornell University, July 1, 2002 – April 30,
         2007, $1,753,637. (Co-PIs John Haltiwanger, Andrew Hildreth, and Julia Lane)
      23. Workers and Firms in the Low-wage Labor Market: Interactions and Long Run Dynamics,
         Russell Sage Foundation, Rockefeller Foundation, and Department of Health and Human
         Services (ASPE) to the Urban Institute $700,000, September 1, 2001 August 31, 2003. (Co-PIs
         John Haltiwanger, Harry Holzer, and Julia Lane)
      24. From Workshop Floor to Workforce Clusters: A New View of the Firm, Alfred P. Sloan
          Foundation, 99-12-12 to the Urban Institute, March 1, 2000 – March 31, 2002, $314,604. (Co-
         PIs John Haltiwanger and Julia Lane)
      25. Dynamic Employer-Household Data and the Social Data Infrastructure, National Science
         Foundation, SES-9978093 to Cornell University, September 28, 1999 – September 27, 2005,
         $4,084,634. (Co-PIs John Haltiwanger and Julia Lane)
      26. The Longitudinal Employer-Household Dynamics Program, National Institute on Aging,
         interagency funding to the United States Census Bureau, September, 1999 – August, 2001,
         $490,000. Renewed September 2001– August 2004, $750,000 (Co-PIs John Haltiwanger and
         Julia Lane) [Cornell Chronicle article]
      27. Individual and Firm Heterogeneity in Labor Markets: Studies of Matched Employee-Employer
         Data, National Science Foundation SBER 9618111 to the NBER, March 15, 1997 – February
         28, 2002, $243,361.



https://blogs.cornell.edu/abowd/bio/                                                                     13/15
8/17/2020             Case 1:20-cv-05770-JMF Document
                                               Professional119-1
                                                            InformationFiled
                                                                        | John 08/19/20
                                                                               M. Abowd Page 14 of 15
      28. Creation of an Employer Identi cation Link File and Addition of Employer Information to the
         National Longitudinal Survey of Youth 1979 Cohort, Bureau of Labor Statistics (subcontracted
         by NORC, University of Chicago, Chicago, IL 60637), July 1, 1995 – December 31, 1997,
         $82,946.
      29. Employment and Compensation Policies: Studies of American and French Labor Markets Using
         Matched Employer-Employee Data, National Science Foundation SBR 9321053 to the NBER,
         July 1, 1994 – June 31, 1997, $ 185,257. (Co-PIs David Margolis and Kenneth Troske)
      30. Compensation System Design, Employment and Firm Performance: An Analysis of French
         Microdata and a Comparison to the United States, National Science Foundation, SBR 9111186
         to Cornell University, July 1, 1991 – December 30, 1994, $174,565.
      31. The Effects of Collective Bargaining and Threats of Unionization on Firm Investment Policy,
         Return on Investment, and Stock Valuation, National Science Foundation, SES 8813847 to the
          NBER, July 1, 1988 – June 30, 1990, $81,107.
      32. Improving the Scienti c Research Utility of Labor Force Gross Flow Data, National Science
         Foundation, SES 85-13700 to the NBER, April 15, 1986 – March 31, 1988, $69,993.
      33. Program Evaluation: New Panel Data Methods for Evaluating Training Effects, U.S.
         Department of Labor Contract 23-17-80-01 to NORC at the University of Chicago, 1983.
      34. Minority Unemployment, Compensating Differentials and the Effectiveness of the EEOC, U.S.
         Department of Labor Contract 20-17-80-44 to NORC at the University of Chicago, 1982.
      35. An Analysis of Hispanic Employment, Earnings and Wages with Special Reference to Puerto
         Ricans, U.S. Department of Labor Grant 21-36-78-61, 1981.


  PROFESSIONAL SERVICE, SURVEYS, AND DATA COLLECTION


       1. Canadian Research Data Centre Network Inaugural Board 2017-2019.
       2. American Economic Association, Committee on Economic Statistics (AEAWeb) 2013-2018.
       3. National Academy of Sciences, Committee on National Statistics (CNSTAT) 2010-2013;
         reappointed 2013-2016.
       4. National Academy of Sciences, CNSTAT, Panel on Measuring and Collecting Pay Information
         from U.S. Employers by Gender, Race, and National Origin, (Chair) 2011-2012.
       5. National Academy of Sciences, CNSTAT, Panel on Measuring Business Formation, Dynamics
         and Performance, 2004-2007.
       6. National Academy of Sciences, CNSTAT, Panel on Data Access for Research Purposes, 2002-
          2005.
       7. Executive Committee, Conference on Research in Income and Wealth 2002-.
       8. Distinguished Senior Research Fellow, LEHD Program, U.S. Census Bureau 1998-2016.
       9. Social Science and Humanities Research Council (Canada), Major Collaborative Research
         Initiatives review panel, 1997, 1998.
      10. Technical Advisory Board for the National Longitudinal Surveys of the Bureau of Labor
         Statistics, 1988-1990, 1992-2001, Chair 1999-2001.
      11. National Science Foundation, Economics Panel, 1990-91, 1992-93; KDI Panel 1999;
         Infrastructure Panel 2000; CDI Panel 2008; CDI Panel 2009.
      12. Principal Investigator for The Center for Advanced Human Resource Studies Managerial
         Compensation Data Base. sponsored by the Cornell University Center for Advanced Human
         Resource Studies, 1989-1994.
      13. Principal Investigator for A Longitudinal Data Base of Collective Bargaining Agreements.
         Sponsored by the Bureau of National Affairs and the University of Chicago Graduate School of
         Business, 1985.



  PROFESSIONAL ORGANIZATIONS
       1. American Economic Association
       2. American Statistical Association
       3. Econometric Society
       4. Society of Labor Economists
       5. International Statistical Institute
       6. International Association for Of cial Statistics
       7. National Association for Business Economics
       8. American Association of Wine Economists
       9. American Association for Public Opinion Research

https://blogs.cornell.edu/abowd/bio/                                                                    14/15
8/17/2020             Case 1:20-cv-05770-JMF Document
                                               Professional119-1
                                                            InformationFiled
                                                                        | John 08/19/20
                                                                               M. Abowd Page 15 of 15
      10. Association for Computing Machinery
      11. American Association for the Advancement of Science



  PERSONAL INFORMATION
  United States citizen
  Personal email: john.abowd@gmail.com




Hosted by CampusPress




https://blogs.cornell.edu/abowd/bio/                                                                    15/15
